_____________

                                  No. 95-4215EM
                                  _____________

Ivan Stroh,                             *
                                        *
                   Appellant,           *   Appeal from the United States
                                        *   District Court for the Eastern
     v.                                 *   District of Missouri.
                                        *
United States of America,               *        [UNPUBLISHED]
                                        *
                   Appellee.            *
                                  _____________

                        Submitted:    September 25, 1996

                         Filed:    October 2, 1996
                                  _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Having searched the record and considered the parties' briefs, we
find no merit in Stroh's contentions.     Stroh failed to show "new evidence"
likely to produce a different result on retrial, prejudice attributable to
counsel's claimed deficiencies, or the prosecutor's knowing use of perjured
testimony.    We also conclude the district court correctly denied relief on
Stroh's sentencing claim.      Finally, we do not reach arguments Stroh raises
for the first time on appeal.     We thus affirm the district court.   See 8th
Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.